UNPUBLISHED


                                                              FILED: June 24, 2014

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                   No. 13-6090
                      (5:09-cr-00267-H-1; 5:12-cv-00099-H)


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

PHILLIP ANTHONY ISLES,


                   Defendant - Appellant.




                                     ORDER


      Now pending before the court is Appellant Phillip Anthony Isles’ petition

for rehearing of our April 30, 2013 decision.        In that opinion, we denied a

certificate of appealability and dismissed Isles’ appeal of the district court’s order

dismissing as time-barred his 28 U.S.C.A. § 2255 (West Supp. 2013) motion to

vacate his conviction under 18 U.S.C. §§ 922(g)(1), 924 (2006), and resulting 120-

month sentence. Upon consideration of the contentions and materials submitted in

conjunction with the petition, we grant rehearing, grant a certificate of
appealability, and remand this case to the district court for further proceedings in

light of McQuiggin v. Perkins, 133 S. Ct. 1924 (2013), and Miller v. United States,

__ F.3d __, 2013 WL 4441547 (4th Cir. Aug. 21, 2013). The mandate in this case

shall issue forthwith.

      Entered at the direction of the panel: Judge Agee, Judge Wynn and Senior

Judge Hamilton.


                                             For the Court


                                             /s/ Patricia S. Connor, Clerk




                                         2